Citation Nr: 0921588	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
December 6, 1968 rating decision denying entitlement to 
service connection for neuropsychiatric disability, diagnosed 
as adjustment reaction of adult life.

2.  Entitlement to an effective date prior to June 15, 1993, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to 
August 1968.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  In a December 6, 1968 rating decision, the RO denied 
entitlement to service connection for neuropsychiatric 
disability, diagnosed as adjustment reaction of adult life; 
an appeal to that decision was not initiated.

2.  The December 6, 1968 rating decision was based on the 
record and the law which existed at the time and did not 
involve undebatable error which, had it not been made, would 
have manifestly changed the outcome of the decision.

3.  In a November 1993 rating decision, service connection 
for PTSD was granted effective June 15, 1993; the Veteran did 
not appeal that decision.  


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the December 6, 
1968 rating decision which denied service connection for 
neuropsychiatric disability, diagnosed as adjustment reaction 
of adult life, on the basis of CUE have not been met.  38 
C.F.R. § 3.105 (2008).

2.  The November 1993 rating decision which granted service 
connection for PTSD and assigned an effective date of June 
15, 1993 for service connection is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).

3.  The legal criteria for an effective date earlier than 
June 15, 1993, for the award of service connection for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt 
to obtain benefits based on an allegation of clear and 
unmistakable error "is fundamentally different from any other 
kind of action in the VA adjudicative process.").  The Board 
therefore finds that the provisions of the VCAA, and its 
implementing regulations, are not applicable to the 
adjudication of the CUE issue.

The Veteran has alleged CUE in a December 6, 1968 rating 
decision which denied service connection for neuropsychiatric 
disability, diagnosed as adjustment reaction of adult life.  
The Veteran did not appeal that decision and it became final.  
See 38 U.S.C.A. § 7105.

The December 6, 1968 rating decision may be revised only upon 
a showing that it was clearly and unmistakably erroneous.  
See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 
1999).  To prove the existence of clear and unmistakable 
error as set forth in § 3.105(a), the claimant must show that 
an outcome-determinative error occurred, that is, an error 
that would manifestly change the outcome of a prior 
decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000).

It has been held that CUE is a very specific and rare kind of 
'error''  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the United States Court of 
Appeals for Veterans Claims (Court) has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).  Moreover, the error must 
be one that would have manifestly changed the outcome at the 
time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 
(1993).  

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

The Veteran alleges that there was CUE in the December 6, 
1968 rating decision because he had PTSD when he left service 
in 1968 and that disorder should have been granted service 
connection.  

A review of the record at the time of the December 6, 1968 
decision shows that the Veteran's service treatment records 
and a post-service November 1968 VA examination were of 
record.  

The service treatment records reflect that the Veteran was 
not treated for a psychiatric disease during service.  On his 
August 1968 expiration of term of service examination, he 
reported that he did not have frequent trouble sleeping, 
frequent or terrifying nightmares, loss of memory or amnesia, 
bed wetting, nervous trouble of any sort, any drugs or 
narcotic habit, excessive drinking habit, or periods of 
unconsciousness.  The Veteran reported that he had depression 
or excessive worry.  With regard to inservice treatment, the 
Veteran reported that he had been hospitalized in Australia, 
but he did not list any psychiatric problems as being 
treated.  A clinical evaluation was performed and the Veteran 
was determined to be psychiatrically normal.  

Post-service, the Veteran was afforded a VA examination in 
November 1968.  It was noted that the Veteran was employed.  
He was having difficulty readjusting to civilian life 
following his military service.  He worried because things 
that were formerly important to him were no longer important.  
The examiner noted that the Veteran was apparently a scout 
and went on dangerous patrols.  He had feelings of guilt 
about some of the things that he did such as cutting off an 
ear of a corpse.  He was wondering whether this made him 
abnormal.  On examination, he was pleasant and cooperative.  
He was oriented in all spheres.  He displayed minimal 
anxiety.  There was no evidence of a psychotic process nor 
was the Veteran significantly depressed.  He appeared 
somewhat puzzled and self-doubting.  The diagnosis was 
adjustment reaction of adult life.  The examiner indicated 
that the Veteran was competent and stated that there was no 
record of a psychiatric illness in the service records.

In a December 6, 1968 rating decision, the RO denied 
entitlement to service connection for neuropsychiatric 
disability, diagnosed as adjustment reaction of adult life.  
The rating decision stated that the service records were 
entirely negative for psychiatric treatment, hospitalization, 
or observation.  His current diagnosis of adjustment reaction 
of adult life was a constitutional or developmental 
abnormality and not a disability under the law.  An appeal to 
that decision was not initiated.  

Thereafter, in January 1971, the Veteran was hospitalized by 
VA.  The Veteran was supposed to be admitted for 
rehabilitation to conform to probation requirements.  The 
Veteran was denied being on probation, stating that he was 
under charges for 10 burglaries.  The mental findings were 
not remarkable and it was not felt that the Veteran was 
motivated for psychotherapy.  The Veteran was given milieu 
therapy, individual psychotherapy, and chemotherapy during 
his hospitalization, but his progress was not remarkable.  He 
was discharged with a diagnosis of passive aggressive 
personality with sociopathic traits.  

In a March 1971 rating decision, entitlement to VA 
nonservice-connected pension benefits was denied.  The VA 
hospital report was considered, but the rating board 
determined that substantially gainful employment on a 
permanent basis was not precluded.  In March 1971, the 
Veteran was notified of this rating decision and his 
appellate rights.  In March 1971, the Veteran's 
representative requested that the Veteran be sent a statement 
of the case (SOC) for the denial of service connection for a 
nervous condition.  In an April 1971 letter, the Veteran was 
informed that he had not timely appealed the denial of 
service connection for a nervous condition so no further 
action could be taken in that regard.  

In March 1973 correspondence, the Veteran's representative 
inquired about VA pension benefits and indicated that the 
Veteran had submitted a notice of disagreement to that claim.  

In a March 1973 letter, the RO explained that the Veteran 
initially applied for compensation benefits in August 1968.  
He was granted service connection for malaria and was 
assigned a 10 percent rating for one year, but then that 
disability was evaluated less than 10 percent disabling.  The 
Veteran also applied for service connection for a nervous 
condition.  Service connection was not granted because the 
Veteran's type of personality problem was considered 
developmental in nature and was not a ratable disability 
under the law.  He was notified of that determination and had 
one year to appeal.  Thereafter, the Veteran applied for 
pension benefits, but they were denied in April 1971.  
Correspondence was received, claiming to appeal the denial of 
service connection for a nervous condition in April 1971, but 
the denial of that claim was made in 1968 and the one year 
appeal period had expired.  The Veteran was notified that VA 
could reconsider the denial if new and material evidence was 
submitted to establish that service connection was in order 
for a nervous condition.  The Veteran did not reply to that 
correspondence.  

On June 15, 1993, a claim of service connection for a nervous 
condition was received.  Thereafter, private and VA medical 
evidence was received.  The private evidence was dated from 
September 1970 to August 1971.  The evidence reflected 
diagnoses of schizophrenia, chronic paranoid type.  VA 
medical evidence dated from June 8, 1993 to 1994 reflected a 
diagnosis of PTSD on June 8, 1993, confirmed in the other 
subsequent medical records including an August 1993 VA 
examination report.  In addition, that VA examination 
diagnosed the Veteran as having an obsessive compulsive 
disorder secondary to PTSD and history of alcohol and drug 
abuse; as well as a passive aggressive personality disorder, 
not otherwise specified, with anti-social features.  

In a November 1993 rating decision, service connection for 
PTSD was granted and a 70 percent rating was assigned 
effective June 15, 1993.  The grant of service connection was 
based on the Veteran's military specialty, his assertions 
regarding stressors during service, and the diagnoses of PTSD 
beginning on June 8, 1993.  Thereafter, in a September 1994 
rating decision, the disability rating was increased to 100 
percent effective June 15, 1993, based on additional 
subsequent medical evidence including a 1994 VA examination 
report.  In a November 1996 rating decision, the 100 percent 
rating was confirmed and continued.  

In March 2006, correspondence was received from the Veteran 
in which he claimed that there was CUE in the December 1968 
rating decision.  

In conjunction with his CUE claim, additional medical 
evidence as well as lay evidence including treatise evidence, 
photographs, and newspaper articles, was received, but 
clearly they were not of record in December 1968.  This 
evidence did not include any service treatment records or 
other evidence not previously of record dated prior and up to 
the December 1968 rating decision date.  However, the 
Veteran's service personnel records were received.  These 
additional service records included an interview of the 
Veteran from a commanding officer which indicated, in 
pertinent part, that the Veteran had above average emotional 
balance and the ability to think practically, and had a good 
grasp of situations.  It was also indicated that the Veteran 
got along well with others.  No psychiatric symptoms or 
manifestations were mentioned.  Thus, while those records 
could have been pertinent to the 1968 claim, they did not 
reflect any psychiatric complaints, findings, treatment, or 
diagnosis, and in fact, did not support the Veteran's claim.  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the December 1968 
rating decision.  38 C.F.R. § 3.105.  At the time of that 
decision, VA law and regulations provided the following:  

Service connection may be granted for a disability due 
to a disease or injury which was incurred in or 
aggravated by active service.  38 U.S.C § 310 (West 
1964).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting 
in disability was incurred coincident with service in 
the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1968).

With chronic diseases shown as such in service (or 
within the presumptive period) so as to permit a finding 
of service connection, subsequent manifestations of the 
same chronic disease at any later date however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease 
in service there is required a combination of 
manifestations sufficient to identify the disease 
entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there 
is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required 
only where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1968).

There are medical principles so universally recognized 
as to constitute fact (clear and unmistakable proof), 
and when in accordance with these principles existence 
of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  
Consequently with notation or discovery during service 
of such residual conditions (scars; fibrosis of the 
lungs; atrophies following disease of the central or 
peripheral nervous system; healed fractures; absent, 
displaced or resected parts of organs; supernumerary 
parts; congenital malformations or hemorrhoidal tags or 
tabs, etc.) with no evidence of the pertinent antecedent 
active disease or injury during service the conclusion 
must be that they preexisted service.  Similarly, 
manifestation of lesions or symptoms of chronic disease 
from date of enlistment, or so close thereto that the 
disease could not have originated in so short a period 
will establish pre-service existence thereof.  
Conditions of an infectious nature are to be considered 
with regard to the circumstances of the infection and if 
manifested in less than the respective incubation 
periods after reporting for duty, they will be held to 
have preexisted service.  In the field of mental 
disorders, personality disorders which are characterized 
by developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to 
have existed prior to service with the same 
manifestations during service, which were the basis of 
the service diagnosis, will be accepted as showing 
preservice origin.  Congenital or developmental defects, 
refractive error of the eye, personality disorders and 
mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c) (1968).

In addition, the regulations stated that service 
connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1968).

In this case, the evidence of record in December 1968 
consisted of the service treatment records and the initial 
post-service VA examination.  There was no diagnosis of PTSD.  
In fact, the Board notes that there was no such diagnosis of 
"PTSD" in 1968.  A diagnosis of PTSD was not added to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
III) until 1980 or the VA Schedule for Rating Disabilities 
(Diagnostic Code 9411) until April 11, 1980.  

On his separation examination, the Veteran complained of 
depression or excessive worry.  He denied other psychiatric 
symptoms.  His clinical evaluation was normal.  No 
psychiatric disease or injury was diagnosed.  Thus, although 
the Veteran complained of depression or excessive worry, he 
was evaluated as being psychiatrically normal.  On the 
initial post-service examination, the Veteran was diagnosed 
as having an adjustment reaction of adult life.  The examiner 
indicated that the Veteran was competent and stated that 
there was no record of a psychiatric illness in the service 
records.

The December 6, 1968 rating decision denied entitlement to 
service connection for neuropsychiatric disability, diagnosed 
as adjustment reaction of adult life, as the service records 
were entirely negative for psychiatric treatment, 
hospitalization, or observation.  His current diagnosis of 
adjustment reaction of adult life was a constitution or 
developmental abnormality and not a disability under the law.  
An appeal to that decision was not initiated.  

To the extent that the Veteran is contending that he should 
have been granted service connection for PTSD in the December 
1968 rating decision, the Board finds this argument without 
merit.  The only claim of record at the time of that rating 
decision was a claim for a nervous disorder and as noted 
above, there was not, and could not have been, a specific 
diagnosis of "PTSD"; thus, it was not erroneous for the RO 
to have failed to grant service connection for that disorder.  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995) 
(holding that an essential element of service connection is 
competent evidence showing a current disability).  

However, to the extent that the Veteran is asserting that 
service connection should have been granted for a psychiatric 
disorder, however classified, at the time of the December 
1968 rating decision, the Board notes that there was no 
inservice diagnosis, the post-service diagnosis was of an 
adjustment reaction, and there was no competent evidence of a 
nexus between a post-service diagnosis of a psychiatric 
disorder and the Veteran's military service.  The RO 
determined that the post-service diagnosis of an adjustment 
reaction was not a condition for which service connection 
could be granted pursuant to 38 C.F.R. § 3.303(c) (1968), the 
appropriate governing regulation.  To the extent that the 
Veteran disagrees with how VA weighed this evidence, mere 
disagreement with the weighing of medical evidence does not 
amount to CUE.  See Russell, 3. Vet. App. at 313-14.

Further, to the extent that the Veteran argues that he should 
have been diagnosed as having PTSD in 1968 or prior to that 
time, he is not competent to make that complex medical 
assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Further, the fact that medical knowledge was not 
advanced to its current state may not form the basis for a 
valid claim of CUE, because it is premised upon facts that 
were not then of record.  Subsequently developed evidence may 
not be considered in determining whether error existed in the 
prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  

As noted, the Veteran must argue that either the correct 
facts were not considered by the RO or that applicable laws 
and regulations were not correctly applied in the rating 
decision at issue.  The correct facts were before the RO in 
December 1968.  Although there was a question of missing 
service hospital records from Australia, the separation 
documents do not show that the Veteran was treated for 
psychiatric disease.  Further, all available service 
treatment records were of record at that time as no records 
were ever obtained from this hospital.  There is no evidence 
that there is other missing evidence that would have changed 
the outcome of the claim.  As noted, the service personnel 
records were not of record in 1968; however, as cited above, 
they did not support a claim of service connection for a 
neuropsychiatric disorder and therefore clearly would not 
have manifestly changed the outcome had they been considered 
in 1968.  The applicable laws and regulations were correctly 
applied in the rating decision at issue.  

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the December 6, 1968 
decision.  Accordingly, the appeal as to this matter is 
denied.


Earlier Effective Date for the Grant of Service Connection 
for PTSD

With respect to the claimant's claim and the VCAA, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

A VCAA letter dated in September 2007 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letter was not 
sent prior to the initial adjudication of the claimant's 
claim, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statements of the case (SSOCs) were provided to the claimant.  

In this case, the Board finds that the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and as such, the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  Thus, even though the initial VCAA notice came 
after the initial adjudication, there is no prejudice to the 
claimant.  In any event, the Board finds that any deficiency 
in the notice to the claimant or the timing of these notices 
is harmless error.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)   
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service records, VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  An attempt was made to obtain 
records from a hospital in Australia, but no records were 
forthcoming.  The records satisfy 38 C.F.R. § 3.326.

The VCAA letter also satisfied the directives of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

With regard to the claim for an earlier effective date for 
the grant of service connection for PTSD, the Veteran has 
been awarded service connection for PTSD, effective June 15, 
1993.  

As indicated above, the Veteran filed a claim for a nervous 
disorder in 1968 which was denied in a final RO decision.  
38 U.S.C.A. § 7105.  

In a March 1971 rating decision, entitlement to VA 
nonservice-connected pension benefits was denied.  In March 
1971, the Veteran's representative requested that the Veteran 
be sent an SOC for the denial of service connection for a 
nervous condition.  In an April 1971 letter, the Veteran was 
informed that he had not timely appealed the denial of 
service connection for a nervous condition so no further 
action could be taken in that regard.  

In March 1973 correspondence, the Veteran's representative 
inquired about VA pension benefits and indicated that the 
Veteran had submitted a notice of disagreement to that claim.  
As indicated previously, in a March 1973 reply, the RO 
informed the Veteran that VA could reconsider the denial of 
service connection for a nervous disorder if new and material 
evidence was submitted to establish that service connection 
was in order for a nervous condition.  The Veteran did not 
reply to that correspondence.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of the 1-year 
period, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, pension or disability compensation based on such 
evidence shall commence not earlier than the date of filing 
the new claim.  38 C.F.R. § 3.158(a).  There was no further 
correspondence from the Veteran.  Thus, to the extent that he 
contends that he had a claim pending for a nervous disorder, 
this claim was abandoned.  

On June 15, 1993, a claim of service connection for a 
psychiatric disability was received.  In a November 1993 
rating decision, the RO granted service connection for PTSD 
and assigned the effective date of service connection as the 
date of the claim of service connection for PTSD, June 15, 
1993.  The Veteran did not appeal the assigned effective 
date.  Thus, that rating decision is final as to that matter.  
See 38 U.S.C.A. § 7105.  

The Veteran currently raises a claim for an earlier effective 
date of service connection for PTSD.  As the Veteran did not 
appeal the initially assigned effective date for service 
connection, the Veteran has in effect submitted a 
freestanding claim for an earlier effective date.  

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  See 
Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en 
banc); see also 38 U.S.C. § 5109A(a) ("A decision by the 
Secretary . . . is subject to revision on the grounds of 
clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised."); 38 
U.S.C. § 5108 ("If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).   

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004). 

The claimant in this case seeks an effective date prior to 
the date of the claim.  Although the Veteran argued that 
there was CUE in an earlier December 1968 rating decision 
(which was denied above), he does not argue that there was 
CUE in the November 1993 rating decision which granted 
service connection and assigned the effective date thereof.  

Thus, the only remaining possibility in this case is that the 
claim can be processed as some form of freestanding claim for 
an earlier effective date even though there is a final 
decision of record, specifically the November 1993 rating 
decision which granted service connection for PTSD and 
assigned an effective date of June 15, 1993.  However, such a 
possibility vitiates the rule of finality.  See Leonard and 
Cook, both supra.  Accordingly, to the extent that the 
claimant has improperly raised a freestanding "claim for an 
earlier effective date" in an attempt to overcome the 
finality of the November 1993 final decision, the appeal 
cannot prevail.  




ORDER

There was no CUE in a December 6, 1968 rating decision 
denying entitlement to service connection for 
neuropsychiatric disability, diagnosed as adjustment reaction 
of adult life, and the appeal as to this issue is denied.

Entitlement to an effective date prior to June 15, 1993, for 
the grant of service connection for PTSD is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


